O’Neill, J.,
dissenting.
{¶ 76} I join Justice Lanzinger’s well-written dissent. Let’s be clear here. The Ohio General Assembly has created a zookeeper to feed the elephant in the living room. What the drilling industry has bought and paid for in campaign contributions it shall receive. The oil and gas industry has gotten its way, and local control of drilling-location decisions has been unceremoniously taken away from the citizens of Ohio. Under this ruling, a drilling permit could be granted in the exquisite residential, neighborhoods of Upper Arlington, Shaker Heights, or the village of Indian Hill — local zoning dating back to 1920 be damned.
Richard C. Sahli; and EarthJustice and Deborah Goldberg, urging reversal for amici curiae health professionals Peggy Ann Berry, Samuel Kocoshis, Deborah Cowden, Katie Huffling, Angela Novy, Conleth Crotser, Bill Lonneman, Janalee Stock, Sue Papp, Rosemary Valedes Chaudry, Elaine McSweeney, Jonalea Neider, and Physicians, Scientists, and Engineers for Healthy Energy.
Natural Resources Defense Council, Meleah Geertsma, Katherine Sinding, and Peter Precario, urging reversal for amici curiae cities of Broadview Heights, Euclid, Mansfield, and North Royalton, and village of Amesville.
Morrison & Bindley and David C. Morrison, urging reversal for amicus curiae city of Heath.
William W. Ellis, Jr. Ohio Environmental Law Center and Trent A. Dougherty, urging reversal for amici curiae Ohio local businesses Athens Electric, Cherry Orchards, Design Council, Donkey Coffee, Enviroscapes Landscaping Design, Fox Natural Builders, The Going Green Store, Green Edge Organic Gardens, Haulin’ Hoof, Herbal Sage, High Bottom Farm, Hyacinth Bean Florist, Laurel Valley Creamery, Mustard Seed Market, Shew’s Orchard, Snowville Creamery, Sticky Pete’s Maple Syrup, Sunpower, Inc., Village Bakery, Wide Angle Ranch, Zan Small Business Solutions, L.L.C., Kenneth Messinger-Rapport, Attorney L.L.C., Patricia Walker, attorney at law, retired business owners Donald Baker and Pam Miller (Gramercy Gallery), Louie Chodkiewz-Real Estate Broker, and Shirley Sinn-Oil & Gas Consulting.
Ice Miller, L.L.P., and Patrick A. Devine, urging affirmance for amicus curiae Ohio Contractors Association.
Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor, and Peter K. Glenn-Applegate, Deputy State Solicitor, urging affirmance for amicus curiae state of Ohio.
Kincaid, Taylor & Geyer, William J. Taylor, and Scott D. Eickelberger, urging affirmance for amicus curiae Ohio Oil and Gas Association.
Chorpenning, Good & Pandora Co., L.P.A., and Brian E. Chorpenning, urging affirmance for amici curiae Artex Oil Company, Eclipse Resources I, L.P., EnerVest Operating, L.L.C., Hess Ohio Developments, L.L.C., Hilcorp'Energy Company, Paloma Resources, L.L.C., Sierra Resources, L.L.C., and American Energy Partners L.P.
Brady, Coyle & Schmidt, Ltd., Brian P. Barger, and Amanda L. Coyle, urging affirmance for amici curiae Ohio Aggregates Association, Ohio Ready Mixed Concrete Association, and Flexible Pavements of Ohio.
Benjamin Norris; Sidley Austin, L.L.P., Roger R. Martella Jr., Joseph R. Guerra, Samuel B. Boxerman, and Lowell J. Schiller; Porter, Wright, Morris & Arthur, L.L.P., and Kathleen M. Trafford; Linda Woggon; and Wuliger, Fadel & Beyer and Timothy R. Fadel, urging affirmance for amici curiae American Petroleum Institute, Ohio Chamber of Commerce, Canton Regional Chamber of Commerce, Youngstown/Warren Regional Chamber, and International Union of Operating Engineers, Local 18.